DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-18, 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 9, 17  in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest detecting a voice trigger or receiving an indication regarding an occurrence of a voice trigger; searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods; cancelling noise at the one or more subsequent periods, based on the voice presence probability; and forgetting the one or more noise parameters and the one or more voice 

Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2013/0282367), Wang discloses a VAD apparatus having a state detector that determines a current working state of VAD apparatus dependent on the input audio signal. A voice activity calculator calculates a voice activity detection parameter value for voice activity decision parameter (VADP) of the working state parameter decision set (WSPDS) associated with current WS, and determines the VADD by comparing the calculated voice activity detection parameter value of respective VADP with a threshold. The VAD apparatus is provided to ensure the higher VAD performance (see ¶ 0007-0009, 0018, 0020-0021, 0055). 


In view of (US 2014/0006019), Paajanen discloses detecting voice activity in a set of frames e.g. speech frame, of an audio speech signal based on a set of conditions. A background noise estimate is estimated when the activity is not detected based on the conditions. The activity in the frames is detected based on another set of conditions. Another background noise estimate is estimated when the activity is not detected based on the latter set of conditions, where the activity in the frames is detected based on the latter set of conditions than based on the former set of conditions. The method enables 


In view of (US 2011/0130176), Magrath discloses a noise cancellation system has a receive circuitry noise cancellation digital signal processor (Rx NC DSP)for receiving audio signal and generating a noise cancellation signal. A first combiner combines third audio signal and first noise cancellation signal and generating a first audio output signal. A Tx NC DSP receives part of audio signals and applies noise cancellation to generate noise cancellation which receives part of audio signals and applies noise cancellation to generate audio output signal.  Reduces noise on an outgoing signal which enables a called party to better distinguish the caller's voice from ambient noise picked up by microphone in caller's device (see ¶ 0050).

The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651